DETAILED ACTION
	For this Office action, Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 July 2022, regarding the respective rejections of claims 1-20 under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Rheaume, US Pat Pub. 2017/0167037, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made over Rheaume in view of Narasimhamurthy, US Pat Pub. 2012/0251909.  Applicant has amended independent Claims 1 and 20 to further clarify and narrow the scope of the claims, in particular by requiring the detection of a low water level within the PEM inerting system and maintaining a minimum level of pure water within the PEM inerting system.  Upon further consideration of the amendments, the corresponding arguments and the cited prior art, said prior art does not teach these amended limitations; therefore, the grounds of rejection have been withdrawn.  After further search and consideration of the prior art, however, new grounds of rejection under 35 U.S.C. 103 are made and detailed below.  Since the arguments do not address these new grounds of rejections, said arguments are considered moot and will not be address further at this time.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume, US Pat Pub. 2017/0167037 (found in IDS filed 08/24/2020), in view of Narasimhamurthy, US Pat Pub. 2012/0251909.
Regarding instant Claim 1, Rheaume discloses a system for generating inerting gas on a vehicle (Abstract; an inert gas generating system), the system comprising:  a proton exchange membrane (PEM) (Figure 1; Paragraph [0014]; proton exchange membrane in electrolyte 26e); a pure water replenishment system configured to provide pure water to the PEM inerting system, wherein the pure water replenishment system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system (Figure 1; Paragraph [0010]; water recovery unit 32 and associated components including water tank 38); and a control system configured to control operation of the pure water replenishment system to automatically replenish pure water to the PEM inerting system (Figure 1; Paragraph [0010]; pump 36 and pressure regulator 34).  
However, Rheaume is silent on the control system being operably connected to one or more sensors arranged to measure a water level within the PEM inerting system and configured to (i) detect a low water level within the PEM inerting system and (ii) maintain a predetermined minimum level of pure water within the PEM inerting system.  
Narasimhamurthy discloses a pressure-based liquid level detection and control for a fuel cell stack assembly in the same field of endeavor as Rheaume, as it solves the mutual problem of managing water within a proton exchange membrane (PEM) (Abstract; Paragraphs [0002]-[0003]).  Narasimhamurthy further discloses a control system operably connected to one or more sensors arranged to measure a water level within the PEM (Paragraph [0008]; Paragraph [0024]; Paragraph [0027]; pressure sensors/voltage sensors for monitoring liquid level within a PEM) and configured to and configured to detect a low water level within the PEM system and maintain a predetermined minimum level of water within the PEM system to ensure the water level within the PEM system is maintained in a desired range (Paragraph [0024]; Paragraph [0027]; Paragraph [0030]; Claim 6; water level is monitored, wherein a level of water less than a predetermine desired level is detected, water is introduced to the system until predetermined level is reached).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control system and the PEM inerting system of Rheaume to further comprise one or more sensors arranged to measure a water level within the PEM inerting system configured to detect a low water level within the PEM inerting system and maintain a predetermined level of pure water within the PEM inerting system as taught by Narasimhamurthy because Narasimhamurthy discloses such a sensor system ensures the water level within the PEM inerting system is maintained within a desired range (Narasimhamurthy, Paragraph [0024]; Paragraph [0027]; Paragraph [0030]; Claim 6).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Rheaume further discloses wherein the control system comprises a controller configured to electronically control operation of the pure water replenishment system (Paragraph [0018]; environmental control system pack controls system).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Rheaume discloses wherein the control system comprises a mechanical actuator configured to passively control operation of the pure water replenishment system (Figure 1; Paragraph [0010]; pump 36 is mechanical actuator).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Rheaume further discloses wherein the pure water replenishment system comprises a container filled with pure water (Figure 1; Paragraph [0010]; water tank 38).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Rheaume further discloses wherein the pure water replenishment system comprises a water purification system to treat water and generate pure water to be supplied to the PEM inerting system (Paragraph [0019]; purification device comprising plurality of filtration stages).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  Rheaume further discloses wherein the pure water replenishment system receives water from a vehicle water tank (Figure 1; Paragraph [0001]; Paragraph [0010]; water tank 38; device disclosed to be within an aircraft).  
Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  Rheaume further discloses wherein the water purification system includes at least a particulate filter (Paragraph [0019]; charcoal stages). 
Regarding instant Claim 9, Claim 6, upon which Claim 9 is dependent, has been rejected above.  Rheaume further discloses comprising a reservoir tank to receive pure water from the water purification system (Figure 1; Paragraph [0010]; water tank 38).
Regarding instant Claim 10, Claim 6, upon which Claim 10 is dependent, has been rejected above.  Rheaume further discloses comprising at least one treatment component configured to pre-treat the water prior to entering the water purification system (Paragraph [0019]; reverse osmosis treatment before charcoal stages).  
Regarding instant Claim 12, Claim 6, upon which Claim 12 is dependent, has been rejected above.  Rheaume further discloses wherein the water purification system includes at least one of a particulate filter and an ion exchange module (Paragraph [0019]; reverse osmosis membranes and charcoal stages).
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Rheaume further discloses wherein the water purification system includes at least one of an organic filter and a reverse osmosis module (Paragraph [0019]; reverse osmosis membranes and charcoal stages).
Regarding instant Claim 14, Claim 6, upon which Claim 14 is dependent, has been rejected above.  Rheaume further discloses wherein a portion of water treated within the water purification system is supplied to a domestic water supply of the vehicle (Figure 1; Paragraph [0001]; device disclosed to be within an aircraft).  
Regarding instant Claim 15, Claim 6, upon which Claim 15 is dependent, has been rejected above.  Rheaume further discloses comprising a pump configured to supply water to the water purification system (Figure 1; Paragraph [0010]; pump 36).  
Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  Rheaume further discloses wherein the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least a vehicle fire suppression system (Paragraph [0001]; Paragraph [0013]; fire suppression in an aircraft).   
Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Rheaume further discloses comprising a recapture loop configured to direct at least water from an output of the PEM inerting system back into the PEM inerting system (Figure 1; [0010]; recapture/recirculation loop comprising water recovery unit 32, pressure regulator 34 and pump 36 back to water tank 38).  
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  Rheaume further discloses wherein the recapture loop includes a water treatment system (Figure 1; Paragraph [0019]; recaptured water flows through a purification device).  
Regarding instant Claim 20, Rheaume discloses a method for generating inerting gas on a vehicle (Abstract; inert gas generating system and method of using), the method comprising:  generating an inerting gas using a proton exchange membrane (PEM) inerting system (Abstract; Figure 1; Paragraph [0014]; proton exchange membrane in electrolyte 26e in inert gas generation); providing pure water to the PEM inerting system from a pure water replenishment system, wherein the pure water replenishment system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system (Figure 1; Paragraph [0010]; water recovery unit 32 and associated components including water tank 38); and controlling operation of the pure water replenishment system to automatically replenish pure water to the PEM inerting system (Figure 1; Paragraph [0010]; pump 36 and pressure regulator 34).
However, Rheaume is silent on detecting a low water level within the PEM inerting system and controlling the operation of the pure water replenishment system to maintain a predetermined minimum level of pure water within the PEM inerting system.
Narasimhamurthy discloses a pressure-based liquid level detection and control for a fuel cell stack assembly in the same field of endeavor as Rheaume, as it solves the mutual problem of managing water within a proton exchange membrane (PEM) (Abstract; Paragraphs [0002]-[0003]).  Narasimhamurthy further discloses a control system operably connected to one or more sensors arranged to measure a water level within the PEM (Paragraph [0008]; Paragraph [0024]; Paragraph [0027]; pressure sensors/voltage sensors for monitoring liquid level within a PEM) and configured to and configured to detect a low water level within the PEM system and maintain a predetermined minimum level of water within the PEM system to ensure the water level within the PEM system is maintained in a desired range (Paragraph [0024]; Paragraph [0027]; Paragraph [0030]; Claim 6; water level is monitored, wherein a level of water less than a predetermine desired level is detected, water is introduced to the system until predetermined level is reached).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PEM inerting system and control of the operation of the pure water replenishment system of Rheaume to further comprise detecting a low water level within the PEM inerting system and maintaining a predetermined minimum level of pure water within the PEM inerting system as taught by Narasimhamurthy because Narasimhamurthy discloses such detection and control ensures the water level within the PEM inerting system is maintained within a desired range (Narasimhamurthy, Paragraph [0024]; Paragraph [0027]; Paragraph [0030]; Claim 6).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume, US Pat Pub. 2017/0167037 (found in IDS filed 08/24/2020), in view of Narasimhamurthy, US Pat Pub. 2012/025190 as applied to claim 3 above, and further in view of Hoffjann et al. (herein referred to as “Hoffjann”, US Pat Pub. 2016/0030781).
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  Rheaume discloses a mechanical actuator (Figure 1; Paragraph [0010]; pump 36 is mechanical actuator).
However, the combined references are silent on the mechanical actuator comprising a float valve.
Hoffjann discloses a supply system and method for providing electric energy, oxygen depleted air and water as well and aircraft having such a supply system in the same field of endeavor as the combined references, as it solves the mutual problem of providing water for a proton exchange membrane (Abstract; Paragraph [0016]; Paragraph [0049]).  Hoffjann further discloses a float drain valve used to enhance selective discharge of condensed and collected water (Paragraph [0049]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mechanical actuator of Rheaume to further comprise the float valve of Hoffjann because Hoffjann discloses such a float valve enhances selective discharge of condensed and collected water (Paragraph [0049]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume, US Pat Pub. 2017/0167037 (found in IDS filed 08/24/2020), in view of Narasimhamurthy, US Pat Pub. 2012/025190 as applied to claim 10 above, and further in view of Dey et al. (herein referred to as “Dey”, US Pat Pub. 2004/0188352; found in IDS filed 08/24/2020).
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected.  Rheaume discloses at least one treatment component (Figure 1; Paragraph [0019]; reverse osmosis treatment before charcoal stages).
However, the combined references are silent on said at least one treatment component comprising an ultraviolet light source.
Dey discloses an apparatus for continuous electrodeionization in the same field of endeavor as the combined references, as it solves the mutual problem of providing pure water (Abstract; Paragraph [0031]).  Dey further discloses an ultraviolet light source as at least one treatment component that provides further treatment to water in order to provide high-purity water (Paragraph [0031]; see that UV reducers come before further treatment by ultrafiltration and cartridge filtration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the at least one treatment component of Rheaume to comprise an ultraviolet light source as taught by Dey because Dey discloses such an ultraviolet light source provides further treatment to ensure high purity of the water (Dey, Paragraph [0031]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume, US Pat Pub. 2017/0167037 (found in IDS filed 08/24/2020), in view of Narasimhamurthy, US Pat Pub. 2012/025190 as applied to claim 1 above, and further in view of Swette et al. (herein referred to as “Swette”, US 6179986; found in IDS filed 08/24/2020).
Regarding instant Claim 19, Claim 1, upon which Claim 19 is dependent, has been rejected above.  However, the combined references are silent on at least one sensor configured to monitor at least one of a fluid level, a fluid flowrate, and a valve position of the pure water replenishment system 
Swette discloses a solid polymer electrolyte electrochemical oxygen control system with integral reactor feedback sensing in the same field of endeavor as the combined references, as it solves the mutual problem of providing treatment via a proton exchange membrane (Col. 6, Lines 30-62).  Swette further discloses the use of a water level sensor for sensing the level/volume of water held in a recirculation tank (Col. 5, Lines 25-40).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rheaume by further comprising at least one sensor configured to monitor the fluid level of the pure water replenishment system as taught by Swette because Swette discloses a water level sensor will determine the volume/level of the water held in the tank within the pure water replenishment system (Swette, Col. 5, Lines 25-40; Rheaume, Figure 1; Paragraph [0010]; see water tank 38 of Rheaume).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/21/2022